Per Curiam.

Since the decision of this court in the cases of Colt v. M‘Mechen, (6 Johns. Rep. 160.) and Elliot and Stewart v. Rossell and Lewis, (10 Johns. Rep. 1.) it is no longer to be questioned, that the owners of vessels employed in the transpor*109iation of property, are to be considered common carriers, and liable to all the duties and responsibilities attached to that character. They are responsible for the safe delivery of all goods intrusted to them, or their agents, or servants, unless the loss is | occasioned by the act of God, or a public enemy. The general principles being well settled, the only question is, whether they are applicable to the present case. Had the property which j was put on board this vessel for transportation been stolen, be- j fore it was converted into money, there could be no doubt the defendants would have been responsible. But the character of common carrier does not cease upon the sale of the property. According to the testimony in this case, the sale of the goods and return of the proceeds to the owner is a part of the duty attached to the employment, where no special instructions are given. The contract between the parties is entire, and is not / fulfilled on the part of the carrier until he has complied with | his orders, or has accounted with the owner for the proceeds, or / brought himself within one of the excepted cases. The sale! in this case was actually made, and the money received; and \ had it been invested in other property, to be transported from l Nen-York to Albany, there would be no question but the cha- ■ j racter of common carrier would have continued. It can make iio difference whether the return cargo is in money or goods. .1 person may be a common carrier of money as well as of other property. (Carth. 485.) Although no commission or distinct compensation was to be received upon the money, yet, according to the evidence, it appears to be a part of the duty ■ attached to the employment, and in the usual and ordinary / course of the business, to bring back the money, when the cargo j is sold for cash. The freight of the cargo is the compensation for the whole; it is one entire concern. And the suit may be brought against the owners of the vessel. The master is con- / sidered their agent or servant, and they are responsible for the j faithful discharge of his trust. The plaintiffs are, therefore, cn~¡ titled to judgment for the sum of eight hundred and ninety-five'\ dollars nn,d nineteen cents.
Judgment for the plaintiffs.